In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents declining to recommend the petitioner for tenure, and for injunctive relief, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Saladino, J.), entered July 26, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner contends that Education Law § 3031 includes administrators, such as herself, where it refers to "teachers”, and, this being so, that the reasons given by respondent Parry for his negative recommendation regarding the petitioner’s application for tenure were insufficient to comply with the statute. The Supreme Court held that Education Law § 3031 does not apply to administrators. We agree.
Education Law § 3031, which requires that reasons be given for a recommendation against tenure, expressly refers to teachers. The language of a statute is to be accorded "its natural and most obvious sense, without resorting to an artificial or forced construction” (McKinney’s Cons Laws of NY, Book 1, Statutes § 94; see, Cooper-Snell Co. v State of New York, 230 NY 249). If the Legislature had intended Education *271Law § 3031 to apply to administrators, it could have referred to administrators in the statute. The statute clearly applies only to teachers (see, Robinson v Bruni, 193 AD2d 1072; Matter of Charland, 32 Ed Dept Rep 291 [1992]). Accordingly, the proceeding was properly dismissed. Thompson, J. P., Bracken, Balletta and Santucci, JJ., concur.